Case: 16-10497    Date Filed: 09/13/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10497
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:15-cv-61864-JIC


JOHN D. MARSHALL,
JOHN MARSHALL PROPERTIES, INC.,
PALM COAST COLLECTIBLES, INC.,
MARSHALL FAMILY EDUCATION TRUST,
HISPANIC AMERICAN FOUNDATION,

                                              Plaintiffs - Appellants,

versus

WELLS FARGO ADVISORS, LLC, formerly known as
WACHOVIA SECURITIES, LLC,

                                          Defendant - Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 13, 2016)

Before TJOFLAT, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-10497     Date Filed: 09/13/2016    Page: 2 of 3


      John Marshall Properties Inc., Palm Coast Collectibles, Inc., Hispanic

America Foundation, Inc. (“Corporations”), Marshall Family Education Trust

(“Trust”) and John D. Marshall, Sr. (Marshall) brought this action to vacate an

arbitration award in favor of Wells Fargo Advisors, LLC, f/k/a Wachovia

Securities, LLC’s (“Wells Fargo”). Wells Fargo moved to strike the Corporations

and the Trust from the complaint because they are not represented by an attorney,

but proceed pro se instead. Wells Fargo moved to dismiss the complaint to the

extent that it is brought by Marshall because he lacks standing to sue since he was

not a party in the arbitration proceeding and thus is not a party to the award.

      The District Court granted Wells Fargo’s motions to strike and to dismiss,

and the complaining parties appeal. We affirm.

      As the Court properly held:

      The Corporations and the Trust “can act only through agents, cannot
      appear pro se, and must be represented by counsel.” Palazzo v. Gulf
      Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985). “It has been the law
      for the better part of two centuries . . . that a corporation may appear
      in federal courts only through licensed counsel.” Rowland v. Cal.
      Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 202
      (1993).
      ....
      In addition, “a trust, like a corporation, must be represented by an
      attorney.” Walker v. Schentrup, No. 1:13-CV-59-MW/GRJ, 2014 WL
1379638, at *3 (N.D. Fla. Apr. 7, 2014).




                                          2
              Case: 16-10497    Date Filed: 09/13/2016   Page: 3 of 3


Doc. 27 at 4. The Court informed the Corporations and the Trust that they would

be dismissed unless they obtained counsel. They failed to obtain counsel;

therefore, they were properly dismissed from the case. Palazzo, 764 F.2d at 1388.

       The Court properly dismissed Marshall for lack of standing.

       The validity of an arbitration agreement is typically governed by the
       Federal Arbitration Act, 9 U.S.C. §§ 1 et seq. (“FAA”). Under 9
       U.S.C. § 10(a), “any party to [an] arbitration” may seek to vacate an
       arbitration award. However, by the express terms of the statute, a
       nonparty to the arbitration generally has no standing to challenge the
       award. See, e.g., See More Light Invs. v. Morgan Stanley DW Inc.,
       No. CV-08-580-PHX-MHM, 2008 WL 5044557, at *2 (D. Ariz. Nov.
       24, 2008) (“As a non-party to the underlying arbitration, [plaintiff]
       lacks standing to challenge it.”); Meshkin v. Vertrue Inc., No.
       3:07CV109CFD, 2007 WL 2462172, at *2 (D. Conn. Aug. 28, 2007)
       (“[A] non-party to the arbitration may not seek to overturn its
       outcome.”); Katir v. Columbia Univ., 821 F. Supp. 900, 901
       (S.D.N.Y. 1993) (“Because [the plaintiff] was not a party to the
       arbitration, she lacks standing to petition to vacate the Award.”).

Id. at 5.

       AFFIRMED.




                                         3